Citation Nr: 0918773	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in Department of 
Veterans Affairs (VA) medical facilities.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the Veteran's death resulted from treatment at VA medical 
facilities.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at 
Law 




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to December 
1945.  He died in January 1998.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 1996, the RO denied the Veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran 
subsequently appealed that determination; however, he died 
prior to the issuance of a Board decision.  The appellant 
indicated that she wished to continue with the Veteran's 
claim, and subsequently perfected an appeal of a June 1998 
rating determination which denied entitlement to accrued 
benefits pursuant to 38 U.S.C.A. § 1151.

In May 1999, the Board remanded the case for additional 
development, to include consideration of a claim for DIC 
under the provisions of 38 U.S.C.A. § 1151.  The RO denied 
that claim in a May 2000 rating determination.  

In an April 2001 decision, the Board observed that the 
appellant had submitted a notice of disagreement with that 
decision and remanded the case for further development.  The 
requested development was completed to the extent possible.  
In June 2001, the RO issued a decision confirming the 
previous denial of accrued and DIC benefits under 38 U.S.C.A. 
§ 1151, denying service connection for the cause of death, 
and denying DIC under 38 U.S.C.A. § 1318.  The latter two 
issues were then added to the appeal.

In October 2001, the Board denied the issues on appeal with 
the exception of the issue pertaining to compensation under 
38 U.S.C.A. § 1318 which could not then be resolved due to a 
temporary stay on processing appeals relating to such claims 
where the decision would require a hypothetical determination 
of eligibility.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2002, the Secretary of Veterans Affairs filed a motion to 
remand the case to the Board.  The Court granted that motion 
in an order issued in February 2003. The Board remanded the 
case to the RO via the Appeals Management Center in July 2003 
and again in April 2004.

In an August 2004 decision, the Board denied the appellant's 
claims of entitlement to service connection for the cause of 
the Veteran's death, entitlement to accrued benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability incurred in 
VA medical facilities, and entitlement to DIC pursuant to 
38 U.S.C.A. § 1151 based on a claim that the Veteran's death 
resulted from treatment at VA medical facilities.  The Board 
found that additional development was required with respect 
to the claim for benefits under 38 U.S.C.A. § 1318, and that 
issue was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

This August 2004 decision was appealed to the Court.  

In October 2006, the Board denied entitlement to DIC under 
the provision of 38 U.S.C.A. § 1318 based on hypothetical 
entitlement to a total disability rating for continuous 
period of at least 10 years prior to death.  The appellant 
has not appealed the issue and it is no longer before the 
Board.  

In November 2006, the Court issued an order vacating the 
August 2004 Board decision and remanding the matter to the 
Board.  With regard to the appellant's claim for entitlement 
to service connection for the cause of the Veteran's death, 
the Court found that since the appellant had not raised any 
argument on appeal concerning the denial of this issue, the 
claim was deemed abandoned.  The Secretary appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit.  In January 2008, the decision of the 
Court was summarily affirmed.

A hearing was held on February 9, 1999, in Washington, D.C., 
before a Member of the Board.  In September 2008, the Board 
informed the appellant that the Veterans Law Judge who had 
conducted that hearing was no longer employed by the Board, 
and offered the appellant another opportunity for a hearing 
before the Board.  She replied in October 2008 that she did 
not want an additional hearing.

In December 2008, the Board again remanded this matter for 
additional notice to the appellant in conjunction with the 
Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  The veteran filed his claim prior to October 1, 1997, for 
compensation pursuant to 38 U.S.C.A. § 1151.

2.  The appellant filed her claim for DIC pursuant to 
38 U.S.C.A. § 1151 subsequent to October 1, 1997. 

3.  The Veteran died on January 1998, at the age of 74 years, 
due to an acute myocardial infarction due to coronary artery 
disease.  Other significant conditions contributing to death 
were chronic obstructive pulmonary disease, hypertension, and 
diabetes mellitus.

4.  The Veteran did not suffer an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.

5.  The medical evidence shows that the proximate cause of 
the Veteran's death was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment, nor was the proximate cause of the death 
an event which was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability incurred as a 
result of hospitalization or medical or surgical treatment 
provided by the VA are not met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1996).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 based on a claim that the Veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1151

The version of 38 U.S.C.A. § 1151 in effect for claims filed 
prior to October 1, 1997 stated, "[w]here any veteran suffers 
an injury or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

This version of the statute was interpreted by VA regulations 
as requiring a showing of evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA, or 
the occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to 38 U.S.C.A. § 1151 
benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  This 
regulation was invalidated by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals), in Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  The Gardner decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, see 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, see Brown v. Gardner, 513 U.S. 
115 (1994).  The United States Supreme Court (Supreme Court), 
in affirming the Court's decision, held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See, Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date that the Court issued the Gardner 
decision. 60 Fed. Reg. 14,222 (March 16, 1995).  In 
particular, section (c)(3) of 38 C.F.R. § 3.358 was amended 
to remove the "fault" requirement which was struck down by 
the Supreme Court.  38 C.F.R. § 3.358(c)(1) provides that 
"[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the amended version of 38 C.F.R. § 3.358, compensation 
is precluded where disability: (1) is not causally related to 
VA hospitalization or medical or surgical treatment, (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  38 C.F.R. § 3.358(b), (c) (effective 
prior to October 1, 1997).

Congress, however, subsequently amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 
1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that, where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from VA hospitalization or medical or surgical 
treatment. Id.

Effective September 2, 2004, the regulations pertaining to 
claims for 38 U.S.C.A. § 1151 benefits filed on or after 
October 1, 1997 were amended.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) [adding 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).


Entitlement To Accrued Benefits Pursuant 
To 38 U.S.C.A. § 1151 For Additional 
Disability Incurred In VA Medical 
Facilities.

Due to the Veteran's claim (upon which the appellant's claim 
for accrued benefits is based) being filed prior to October 
1, 1997, the old pre-amendment version of § 1151 is 
applicable to this case rather than the amended version.  

The appellant maintains that compensation is payable under 
§ 1151 based upon treatment received by the Veteran at 
various VA facilities.

The appellant appeared at a hearing before a local hearing 
officer in February 1999.  At the hearing, the appellant 
noted a number of instances during the Veteran's period of VA 
hospitalizations which she felt had resulted in additional 
disability or death.  The appellant indicated that the 
Veteran sustained an injury to his right ankle while in a 
motorized wheelchair.  She also stated that the Veteran had 
fallen when attempting to go to the bathroom after VA had 
refused to provide him with a commode by his bed, which 
resulted in seizures and a stroke.  She also testified that 
the Veteran had developed bedsores due to an oxygen cord 
being too short, which prevented him from moving around.  She 
further expressed her belief that the Veteran had suffered a 
ruptured appendix as a result of VA's failure to investigate 
complaints of abdominal pain. 

The appellant also described incidents such as a failure to 
change the catheter bag.  She also testified as to the 
Veteran having been prescribed medications that he was 
allergic to and being denied medications that were needed.

In a September 1997 report, Alan Levit, M.D., from Kernan 
Hospital, indicated that he had reviewed the medical records 
and personally examined the Veteran at a VA Medical Center 
earlier in the month.  He observed that the Veteran had been 
an inpatient with the VA medical system since 1994.  He noted 
that the Veteran had a history of a left upper lobectomy in 
1976 for what was initially thought to be carcinoma of the 
lung, with an eventual diagnosis of tuberculosis.  Dr. Levit 
reported that the Veteran had an extremely complicated 
postoperative course with multi-organ system failure and was 
eventually sent home with an open tracheostomy.  He had been 
on disability since that hospitalization.  It was also noted 
that the Veteran had a history of COPD and arteriosclerotic 
heart disease with three myocardial infarctions.  Dr. Levit 
noted that in August 1997, the Veteran struck his left ankle 
while being trained to use his new electric wheelchair.  The 
Veteran's wife showed the doctor photos of the Veteran's 
ankle that demonstrated an ecchymotic area below his lateral 
malleolus extending into his foot.  However, X-rays showed no 
fracture.  Subsequent to the injury, the ankle swelling and 
ecchymosis slowly improved although the Veteran still 
complained of pain.  Dr. Levit noted that the Veteran and his 
wife both had numerous complaints as it related to the care 
he had received within the VA system.  The complaints 
included, but were not limited to, the need for a longer 
oxygen tube, the ability to watch television on a different 
schedule, and various nursing care issues.

Physical examination revealed that the Veteran was in no 
acute distress, although he had to rest for two minutes as a 
result of dyspnea during resistance exercises.  The Veteran 
had an open tracheostomy which did not restrict his 
vocalization.  Palpation over the lateral malleolus was non-
tender, although there was some mild tenderness in the soft 
tissue area.  Attempts to passively move the ankle or foot 
through ranges of motion resulted in complaints of 
significant pain.  When the Veteran was subsequently 
distracted and the same ranges were performed, he was 
relatively pain free.  Following review of the complaints and 
the physical examination, Dr . Levit stated the following:

In summary, [the Veteran] continues to require 
hospitalization in a long-term care due to his need for 
assistance and lack of capable caregiver support to 
return home.  Although it appears the [the Veteran] 
could improve his functional status, unless he is 
motivated for this improvement, I would consider efforts 
of rehabilitation to be fruitless.  My review of the 
records show that his medical management in all levels 
of care within the VA system has been excellent.

In a response to a June 1998 inquiry from Sen. John D. 
Rockefeller, IV, as to treatment received by the Veteran, the 
VA Office of the Medical Inspector (OMI) prepared a final 
report in June 1999.  Following an extensive review, OMI 
concluded that the VA healthcare system had provided 
satisfactory medical management and care to the Veteran over 
the two decades for his acute and chronic illnesses.  It did 
note that two aspects of his care, pain management (long-term 
use of anti-anxiety agents and narcotics for pain) and his 
multiple drug regimen (polypharmacy) could have been better 
managed, but eventually both of these issues were resolved by 
treating staff.  

OMI could not substantiate the widow's allegations that the 
Veteran was "abused, tortured, and murdered".  It further 
indicated that her more specific complaints of threats of 
"throwing the veteran out" of the VA Medical Center, Fort 
Howard; the use of a "short cord" for oxygen; the removal 
of all the Veteran's medications; and fractures incurred 
during the use of a motorized wheelchair, could not be 
substantiated.  

OMI observed that the widow continued to focus on allegations 
of "abuse, torture, and murder" and on the benefits that 
she felt she was owed by VA.  OMI noted that it had no reason 
to doubt the strength of the widow's beliefs or her threats 
of potential self-harm at some unspecified point in time.  
Nevertheless, OMI could not substantiate the allegations and 
was unable to offer recommendations related to the Veteran's 
treatment or care and subsequent death.  

The Board observes that the  report was based on a personal 
interview with the appellant as well as onsite review of 13 
volumes of medical records of care given to the Veteran.  The 
report noted the appellant's allegations, including that the 
Veteran had been given a short cord for his oxygen, that his 
medication had been taken away, and that a portable commode 
had been placed out of his reach.  It was also indicated that 
the appellant had stated that a urologist had stuck needles 
into the Veteran's testicles, that visitors were not allowed 
to communicate with the Veteran, and that he had been 
tortured after she had complained about his care.  It was 
also observed that the appellant had expressed her belief 
that the Veteran's  medical records had been falsified 
regarding a mass or lump on his head, that the volume on a 
mounted television set had been fixed to be loud, and that 
the volume control on the remote control had been taped to 
prevent him from decreasing the volume. 

OMI also noted that the appellant had shown photographs of 
her husband's foot and ankle to demonstrate that it had been 
extensively bruised.  She indicated that this occurred after 
he ran into a wall using a wheelchair which had been 
deliberately placed in high gear.

A review and summary of the Veteran's treatment records was 
also contained in the report.  It was noted that when the 
Veteran was first hospitalized by VA in March 1977, he had 
already undergone resection of portions of both lungs, and 
had developed pneumonia and renal failure.  Admission 
diagnoses included anemia and chronic obstructive pulmonary 
disease.  The Veteran appeared chronically ill, 
undernourished, and walked only with help.  He weighed 64 
pounds.  The Veteran was hospitalized in January 1978 for the 
purpose of surgery to close the tracheostomy opening, but he 
refused the procedure.  

He was treated as an outpatient in the VA healthcare system 
and in the private sector from 1978 to 1985.  In May 1985, 
the Veteran was hospitalized at a VA Medical Center for 
abdominal pain and vomiting.  Thereafter, he was hospitalized 
on many additional occasions.  He was again admitted to a 
VAMC in November 1994 and remained hospitalized until his 
death in January 1998.

The OMI review of the medical records revealed that the 
Veteran's multiple acute and chronic healthcare needs were 
evaluated expeditiously with the Veteran's best interests in 
mind.  The report noted that a number of the allegations made 
by the Veteran's spouse were non-specific and could not be 
addressed.  It was noted that a discharge summary for a 
hospitalization from September 1992 to February 1993 included 
a discussion of the Veteran sustaining a fall, but there was 
no evidence to indicate that the fall resulted in a stroke as 
alleged by the spouse.  

As to an allegation that the Veteran had been given saline 
shots instead of painkillers, there was no evidence of the 
use of placebos or saline injections.  With regard to the 
allegation of use of an excessively short oxygen cord, the 
medical records reflected that the Veteran's spouse wanted 
him to be given tubing of sufficient length to reach the 
restroom, but the staff felt that a cord of that length would 
be detrimental to his safety and would place him at risk for 
tripping.  The photograph showed that the Veteran's tubing 
was of sufficient length to allow him to sit in a chair on 
the opposite side of his bed from the wall oxygen unit.  

Concerning the allegation that the Veteran's medications had 
been taken away, a 1997 VA geriatric expert indicated that 
the Veteran was taking in excess of 25 medications when he 
was admitted to the VA facility, and that this placed him at 
risk for drug interactions and mind altering effects.  Due to 
this, the number of medications were reduced to his benefit. 

The report also indicated that there was no evidence that the 
Veteran had broken his foot or ankle. X-rays taken the day 
after the incident revealed no fractures.  A follow up bone 
scan also showed no abnormalities. 

The OMI also found no evidence that the Veteran was abused, 
tortured or murdered.

While the appellant has indicated on numerous occasions that 
the disabilities suffered by the Veteran were caused by 
treatment received at VA facilities, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover 
v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

The Board notes that the medical evidence of record, as it 
relates to the Veteran's VA treatment, contains no favorable 
medical opinions with regard to the appellant's assertions.  
The pertinent medical evidence includes the hospital records 
from the VA which show that the Veteran had been diagnosed 
and treated for numerous disabilities.  However, that there 
is no indication that these difficulties resulted from the 
treatment given by the VA.  

The opinions expressed by Dr. Levit were based upon a 
comprehensive examination of the Veteran and a complete 
review of the record.  It was only after these actions were 
performed that he reached the conclusion that the Veteran's 
medical management in all levels of care within the VA system 
had been excellent.  The OMI report was based upon a 
comprehensive review of the record, including an onsite 
review of 13 volumes of medical records of care given to the 
Veteran as well as a personal interview with the appellant.  
The report contained a comprehensive summary review of the 
medical records and addressed numerous allegations that had 
been made by the appellant.  It was only after the above 
review that OMI concluded that the VA healthcare system had 
provided satisfactory medical management and care to the 
Veteran over the two decades of his acute and chronic 
illnesses and that it could not substantiate the widow's 
allegations that the Veteran was "abused, tortured, and 
murdered".  

While the Board is sympathetic to the beliefs and allegations 
of the appellant, the preponderance of the evidence is 
against the claim that the Veteran suffered an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment.  As such, the criteria for entitlement to accrued 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability incurred in VA medical facilities are not met and 
the claim is denied.  


Entitlement To DIC Pursuant To 38 
U.S.C.A. § 1151 Based On A Claim That The 
Veteran's Death Resulted From Treatment 
At VA Medical Facilities.

As the claim for DIC was filed subsequent to the veteran's 
death in January 1998, the version of § 1151 that is 
applicable to that claim is the amended version for claims 
filed on or after October 1, 1997.  Based on its review of 
the relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for disability alleged 
to be caused by hospitalization or medical or surgical 
treatment provided by VA.

At the time of his death in January 1998, the Veteran was 74 
years old.  The Veteran died as a result of an acute 
myocardial infarction due to coronary artery disease.  Other 
significant conditions listed on the death certificate as 
contributing to death were chronic obstructive pulmonary 
disease, hypertension, and diabetes mellitus.  The above 
noted opinions, prepared by Dr. Levit and OMI, address the 
care provided by VA with regard to the Veteran.  

As it relates to the veteran's death, the Board notes that 
the only competent medical opinions of record weigh against 
the claim.  Although the appellant has offered her own 
opinion that the veteran's death was due to negligence, as 
noted above, lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability. 

The opinions by Dr. Levit and OMI were based upon 
comprehensive reviews of the medical records and addressed 
numerous allegations made by the appellant.  The opinions 
rendered by both Dr. Levit and OMI are against the claim as 
they relate to whether there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the hospitalization or 
medical or surgical treatment, and whether the proximate 
cause of any such disability was an event which was not 
reasonably foreseeable.

The preponderance of the competent medical evidence is 
against a showing that the proximate cause of the veteran's 
death was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of the death 
was an event that was not reasonably foreseeable. 

As such, the criteria for entitlement to DIC under 
38 U.S.C.A. § 1151 based on a claim that the Veteran's death 
resulted from hospitalization, or medical or surgical 
treatment provided by the VA, are not met.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The appellant's status has been substantiated.  In an April 
2004 letter, the appellant was provided with notice that 
informed her of the evidence needed to substantiate 
entitlement to compensation under § 1151.  The letter also 
told her what evidence she was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letter also 
told her to submit relevant evidence in her possession.

In its November 2006 order, the Court noted that the 
appellant contended that VA failed to satisfy its duty to 
notify as required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  In 
particular, she maintained that she was not provided with 
adequate notice of the information and evidence necessary to 
substantiate her claims pursuant to 38 U.S.C. § 1151.  Her 
contention was that although an April 2004 letter briefly 
outlined the requirements to establish entitlement to accrued 
benefits and DIC benefits pursuant to section 1151, the 
letter failed to inform her of the type of evidence necessary 
to substantiate the claim.

The Court noted that although the April 2004 letter may have 
informed the appellant of the legal criteria for a claim 
under section 1151, nowhere in the letter was the appellant 
informed of the type of evidence necessary to substantiate 
the claim.  The Court indicated that in the context of a 
claim for benefits under section 1151, the appellant should 
have been told that she needed medical evidence to 
demonstrate that her husband's additional disability and 
death were the result of VA's carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault.  The Court found that the Board's determination that 
the April 2004 letter informed the appellant of the evidence 
necessary to support a claim for benefits pursuant to 
38 U.S.C. § 1151 was clearly erroneous.  

The Court went on to find that the Secretary had not met his 
burden of demonstrating a lack of prejudice, and the Court 
was not convinced from its review of the record and pleadings 
that the appellant was able to meaningfully participate in 
the adjudication of her claims.

As a result of the Court's order, the Board again remanded 
this matter for additional development in December 2008.  The 
Board requested that the appellant be sent appropriate notice 
pursuant to 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to her claims on appeal.  In particular, the 
appellant was to be provided with adequate notice of the 
information and type of evidence necessary to substantiate 
her claims for entitlement to accrued benefits and DIC 
pursuant to 38 U.S.C. § 1151, i.e., medical evidence to 
demonstrate that her husband's additional disability and 
death were the result of VA's carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault.

In conjunction with the Board remand, the appellant was sent 
notices that supplied the requested notice in February and 
March 2009.  

In response to the letter, the appellant indicated that she 
had no other information or evidence to give VA to 
substantiate her claim.  She requested that her claim be 
decided as soon as possible.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim in 
subsequent to receipt of the notices.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained, insofar as possible.  
No other relevant records have been identified.  


ORDER

Accrued benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability incurred in VA medical facilities are 
denied.

DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
Veteran's death resulted from treatment at VA medical 
facilities is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


